976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.James F. BEAVER, Defendant-Appellant.
No. 92-6704.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 24, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Richard L. Williams, Senior District Judge.  (CR-90-77)
James F. Beaver, Appellant Pro Se.
Samuel Gerald Nazzaro, Jr., Assistant United States Attorney, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James F. Beaver appeals from the district court's order denying his Motion for Correction/Modification of Sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Beaver, No. CR-90-77 (N.D.W. Va.  June 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED